
	

116 SRES 146 ATS: Recognizing the centennial of the Institute of International Education.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 146
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2019
			Mr. Wicker (for himself and Mr. Leahy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the centennial of the Institute of International Education.
	
	
 Whereas 2019 marks the 100th anniversary of the founding of the Institute of International Education (referred to in this preamble as the IIE), the oldest educational exchange organization in the United States;
 Whereas the trustees of the IIE and the students and scholars associated with the IIE have contributed to their societies in numerous ways and have been recognized with 108 Nobel Prizes;
 Whereas the IIE was founded by former Secretary of State Elihu Root, President Nicholas Murray Butler of Columbia University, and Professor Stephen Duggan, Sr., of the College of the City of New York, with support from the Carnegie Corporation of New York;
 Whereas the IIE was established to demonstrate that the international exchange of people and ideas can transcend borders and promote greater understanding and peace;
 Whereas the IIE is privileged to administer 200 programs that promote mutual understanding and enhance the national security and economic competitiveness of the United States, including—
 (1)the Fulbright Program, the flagship international exchange program sponsored by the United States Government;
 (2)the Benjamin A. Gilman International Scholarship Program, which enables high-performing United States undergraduate students of limited financial means to study or intern abroad;
 (3)the Hubert H. Humphrey Fellowship Program, which provides a year of enrichment in the United States for experienced professionals from designated countries undergoing development or political transition;
 (4)Open Doors, the comprehensive information resource on— (A)international students and scholars studying or teaching at higher education institutions in the United States; and
 (B)students from the United States studying abroad for academic credit at their home colleges or universities;
 (5)EducationUSA, the network of over 425 international student advising centers in 178 countries that promotes higher education in the United States to students around the world;
 (6)the International Visitor Leadership Program, the premier professional exchange program of the Department of State;
 (7)TechWomen, a mentorship and exchange program pairing emerging international women leaders in science, technology, engineering, and mathematics with women professionals in the United States;
 (8)the Boren Awards and The Language Flagship, initiatives of the National Security Education Program that invests in the next generation of leaders in the United States by supporting United States undergraduate and graduate students in learning languages critical to United States interests; and
 (9)Project Global Officer, a Department of Defense initiative providing summer scholarships and year-round language training to Reserve Officers’ Training Corps students for critical language study and cultural learning;
 Whereas the IIE has been rescuing scholars, artists, and students threatened by war, civil and religious conflict, terrorism, and dictatorships and other forms of repression continuously since 1920;
 Whereas, in 2002, the IIE endowed a permanent Scholar Rescue Fund (referred to in this preamble as the IIE-SRF) to aid scholars threatened by conflict and repression in their home countries by—
 (1)vetting the scholars; (2)providing the scholars with funding; and
 (3)placing the scholars at host institutions; Whereas, since the endowment of the IIE-SRF in 2002, the IIE-SRF has—
 (1)placed 793 scholars from 59 countries at 393 host institutions in 44 countries; and (2)saved entire national academies;
 Whereas building economies, helping governments and corporations develop an educated workforce, and preparing students and professionals for success in the global economy is fundamental to the work of the IIE;
 Whereas there are more than 27,000 annual participants in programs developed, managed, and implemented by the IIE; and
 Whereas the IIE is at the foundation of a network of colleges, universities, and communities that host over 1,000,000 international students annually, at a benefit of over $42,000,000,000 to the economy of the United States: Now, therefore, be it
		
	
 That the Senate recognizes— (1)on the 100th anniversary of the establishment of the Institute of International Education (referred to in this resolution as the IIE) the many accomplishments of—
 (A)the members and staff of the IIE; and (B)the participants in programs administered by the IIE;
 (2)the contributions of the members and staff of the IIE to— (A)national security;
 (B)economic development; (C)advancement of cultural awareness; and
 (D)cooperation among nations; (3)the effectiveness of the IIE at promoting opportunity by—
 (A)providing scholarships and administering programs that benefit underserved populations; (B)rescuing and assisting threatened and displaced scholars, students, and artists; and
 (C)encouraging teaching and learning across cultures into the future; and (4)the important role of the IIE as a distinguished partner with the—
 (A)United States Government; (B)private sector; and
 (C)nonprofit and philanthropic communities.  